330 S.W.3d 499 (2010)
STATE of Missouri, Respondent,
v.
Arnold GRAY, Defendant/Appellant.
No. ED 92753.
Missouri Court of Appeals, Eastern District, Division Three.
March 9, 2010.
*500 Gwenda R. Robinson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant, Arnold Gray, appeals the judgment of the Circuit Court of the City of St. Louis following his conviction by a jury of second-degree burglary, in violation of section 569.170 RSMo. (2000). The trial court sentenced the defendant as a prior and persistent offender to ten years' imprisonment. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 30.25(b).